IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-436-CV 



HELEN MAYFIELD,


	APPELLANT

vs.



TEXAS BOARD OF LAW EXAMINERS,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 484,961, HONORABLE JOSEPH H. HART, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file a brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1992).  If the
appellant fails to file a brief within the prescribed time, the appellate court may dismiss the appeal
for want of prosecution, unless the appellant shows a reasonable explanation for failing to file the
brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1) (Pamph.
1992).
	The transcript in this cause was filed on January 8, 1992.  Appellant has not filed
a statement of facts.  Accordingly, appellant's brief was due on or before February 7, 1992. 
Appellant has not filed her brief.  Moreover, appellant has not filed a motion for extension of time
showing a reasonable explanation for her omission.  See Tex. R. App. P. Ann. 74(n) (Pamph.
1992).  Accordingly, we dismiss this appeal for want of prosecution.  See Dickson v. Dickson,
541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd w.o.j.).

[Before Justices Powers, Jones and Kidd]
Dismissed for Want of Prosecution
Filed:   March 25, 1992
[Do Not Publish]